significant index no internal_revenue_service washington d c department of the treasury tax_exempt_and_government_entities_division feb tiep re re oo hu ue company dear this letter constitutes notice that the company's request for a modification of the conditional waiver of the minimum_funding_standard for the plan for the plan_year ending that was granted in a ruling letter dated date has been december approved accordingly condition of the funding waiver is replaced with the following condition r onor before date the company makes a contribution to the plan in an amount equal to the missed required quarterly payment due april applicable_interest to the actual date of the contribution for the plan_year ending december adjusted with this modification is being made so that the condition is consistent with the actual date of the contribution to the plan your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the oo a to the i - __ and to your authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b of form_5500 for the pian if you require further assistance in this matter please contact sincerely yours ocean le michael d julianelle director employee_plans
